Citation Nr: 1510819	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran was called to active duty under Executive Order 11405, dated April 7, 1968, from April 7, 1968 to April 12, 1968.  He was stationed with Company B TMT 228th S&T Battalion in Baltimore, Maryland during this time.  He also had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  

In November 2014, the Veteran testified during a hearing before the undersigned; a transcript of that hearing is of record.  After the hearing, the Veteran submitted additional evidence with a waiver of initial RO review of this evidence.


FINDING OF FACT

The Veteran has PTSD that is related to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as the Board is granting the only claim being decided herein, for entitlement to service connection for PTSD, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the Veteran asserts that he participated in riot control in Baltimore in 1968.  He claims that participation in the riot control has resulted in his development of a mental health disorder, specifically PTSD.  The VA was able to place the Veteran's National Guard unit in Baltimore at the time of the riots.  Thus, the required inservice-stressor has been conceded.

Service treatment records were reviewed and show no complaint of, treatment for or diagnosis of PTSD during military service.

VA treatment records show that in 2006 the Veteran began to receive treatment from the VA mental health clinic.  During a mental health evaluation in 2008, the Veteran described having participated in riot control in Baltimore in 1968.  He also expressed concerns regarding job issues, financial issues, and family matters.  

The Veteran was afforded a VA examination in March 2009.  The examiner reviewed all evidence of record and determined that the Veteran did not meet the criteria for PTSD.  He found it is less likely than not that the Veteran has PTSD from incidents in Baltimore forty years ago.  He explained that the Veteran has never had treatment that has been documented for PTSD symptoms in the past, and the Veteran had denied psychological problems of that nature until filing his claim recently.  Further he stated, unless one were to resort to mere speculation, he cannot reach a conclusion that the Veteran has PTSD, much less tie it to events of 40 years ago.  

The examiner did diagnose depressive disorder and a personality disorder.  He contributed the disorders to the Veteran's life experiences in the 2000's, to include re-incarceration, loss of another marriage, health problems and financial strain.  The examiner concluded that the Veteran's disorders are not linked to the riots.  He explained that as late as 2006, the Veteran was denying any history of any mental health conditions.  

In January 2015, a letter addressing the Veteran's claim was provided from a staff physician and psychiatrist for Denver VA Medical Center.  The physician stated that he treated the Veteran from December 2008 through June 2012.  He found that the Veteran exhibited clear, compelling, and substantial depressive and PTSD symptoms that can be directly attributed to several incidents, including riots and gunfire, which occurred while the Veteran was in the military in Baltimore, Maryland in 1968.  He asserted that the Veteran's subsequent psychological symptoms have been sustained and significant, and have clearly impacted his interpersonal functioning having a substantial impact on his family.  He stated that his symptoms have also significantly impacted his occupational functioning.  

Given the above, the Board finds that the weight of the probative evidence is at least in relative equipoise.  The Board recognizes that the record contains medical opinions from two VA physicians supporting and opposing the Veteran's claim.  However, the Board finds that the unfavorable opinion dated in March 2009 is of limited probative value as it is based on both the absence of documented treatment of a psychiatric disorder and at least in part, on inaccurate facts.  

First, the Board notes that a medical opinion is inadequate where it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007). 

Second, the physician stated that in 2006 the Veteran denied any history of any mental health conditions.  However, after review of the 2006 medical report, the Board finds that the Veteran actually stated that he had not received previous mental health treatment.  He did not specifically deny having had mental health issues in the past.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD with depression.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.


ORDER

Service connection for PTSD with depression is granted.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


